 LEROY STOVESAND MOTOR COMPANY19Leroy Stovesand Motor CompanyandDistrict 9, InternationalAssociation of Machinists,AFL-CIO,and Automotive,Petro-leum andAlliedIndustries Employees Union,Local 618, affili-ated with the International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.CaseNo.14-CA-2070.April 5, 1960DECISION AND ORDEROn October 21, 1959, Trial Examiner John C. Fischer issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the ChargingParties filed exceptions to the Intermediate Report and supportingbriefs; the Respondent filed a brief in support of the IntermediateReport and a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBERS JENKINS and FANNING took no part in the considerationof the above Decision and Order.INTERMEDIATE REPORTSTATEMENT OF THE- CASEUpon a charge filed by District 9, International Association of Machinists,AFL-CIO, and Automotive, Petroleum and Allied Industries Employees Union,Local 618, affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, jointly, on February 16, 1959, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theFourteenth Region, issued his complaint, alleging that Leroy Stovesand MotorCompany, herein called the Respondent, had been engaging in and is engaging inunfair labor practices affecting commerce as set forth and defined in the NationalLabor Relations Act, as amended 61 Stat. 136 (herein called the Act).A hearingwas held on June 16, 17, and 18, 1959, at St. Louis, Missouri, before John C.Fischer, the duly appointed Trial Examiner.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to produce evidence, give oral argument,and submit written briefs was afforded all parties.The Respondent, in its timelyfiled answer, denied each and every allegation of unfair labor practices as charged.Upon motion by Respondent, a bill of particulars was granted.Certain other mo-tionsmade during the trial, and upon which definitive rulings were withheld, aredisposed of in light of findings and conclusions hereinafter.The complaint allegedthat the Respondent violated Section 8(a)(1), (3), and (5) in that it granted,awage increase in order to discourage membership in the Union and to dissipate theUnion'smajority, and also discharged Ervin Gillman because of his activity in127 NLRB No. 4. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the Union.Further, since on or about February 11, 1959, and there-after, the Respondent by its officers, agents; and representatives refused to bargaincollectivelywith the authorized agents of District 9, International Association ofMachinists, AFL-CIO, and Automotive, Petroleum and-Allied Industries EmployeesUnion, Local 618, jointly.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYRespondent Leroy Stovesand Motor Company is a Missouri corporation which inthe course and conduct of its business sells new and used automobiles and operatesan automobile service and repair shop at Imperial, Missouri.Respondent's grossvolume of retail sales made in the course and conduct of its business operationsduring the past 12 months, a representative period, has been in excess of $500,000.A substantial portion of said sum results from the sale in Missouri of automobilesreceived by Respondent from without the State of Missouri. It is admitted and Ifind, therefore, that Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVED(a)District 9, International Association of Machinists, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.(b)Automotive, Petroleum and Allied Industries Employees Union, Local 618,is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA brief resume of the complaint filed on April 29, 1959, alleges that since Janu-ary 9, 1959, a majority of Respondent's employees in a unit described as consistingof all automotive mechanics; machinists; electrical machinists; welders; trimmers;metal men; fender, body, and radiator repairmen; apprentices; foremen; testers;and parts lubrication and cleanup employees, excluding office clerical; professionals;guards; and supervisors as defined in the Act, designated and selected the Union astheir representative for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.The com-plaint further alleges that on January 9, 1959, Respondent granted a wage increaseto employees within the unit above-described in order to discourage membershipin the Union and to dissipate the Union's majority in the unit described.Com-plaint also alleges that Respondent discharged Ervin Gillman on February 14, 1959,because of his activities on behalf of the Union and in order to dissipate the Union'smajority, and as above-stated refuses to bargain, all in violation of the Act.General Counsel's ContentionIn his opening statement to the Trial Examiner, the General Counsel arguedthat the Respondent embarked on a course of bargaining and continued bargaining,without ever questioning the majority status, and then suddenly, in bad faith, ques-tioned the majority status in order to delay bargaining.The General Counselcited a wage increase granted to the employees on January 9 and an alleged dis-charge of Mechanic Gillman as evidence of Respondent's bad faith and refusal tobargain.Advent of the UnionThe sequence of the union organizing activity involved herein may be taken inpart, from the testimony of James Redman, business representative of District 9,IAM. Redman stated that he received a call some time in October 1958 from oneof his union members who was employed at Belmar Chevrolet telling him that theemployees of Stovesand Motors wanted to get organized, but requested that thismatternot be brought up and acted upon until after the first of the year (January1959).Redman stated that around the first of January he received another callrequesting that he send him authorization cards; these cards would be presented toStovesand's employees.'Accordingly Redman sent the authorization cards, and in'Redman testified that about 4 years prior to this organizing activity, LAM BusinessRepresentative Van Gibber was unsuccessful in unionizing Stovesand's Ford Agency, butdid organize Boemler Chevrolet Company in Imperial. LEROY STOVESAND MOTOR COMPANY21due seasonreceived 12 cards signed by Stovesand's employees.The facts are that-on January 8 and 9, 1959, Henry Rush secured the signed cards of Millard Baird,Ervin Gillman, Harold Naes, Jacob Schaffer, Arthur Smith, August Luebke, LonnieLucy,Herman Baum,Kenneth Lee, Bill Laub, and William Luebke. Subsequently,on February 2, Archie Livingston and Annabell Baum signed Teamster unioncards-the others having signed Machinist applications.On January 12, Redman, accompanied by Teamster Representative Gibbs, wentto visit Stovesand, but Stovesand was not there.However, they met with MechanicRush and arranged a meeting with all of the employees in the Company's bodyshop.(Parts department employees Livingston and Annabell Baum were notpresent.)Rush was elected spokesman for dealings with Manager Stovesand, andRedman told the employees that the Union would mail a notice to Respondentstating that the unions represented Respondent's employees for purposes of collectivebargaining and request a meeting.On January 21, Redman, on the stationery ofDistrict 9, JAM, wrote Respondent advising that a majority of its employees in theabove-described unit had authorized District 9, 1AM, and Local 618, Automotive,Petroleum and Allied Industries Employees Union, to represent them for purposes ofcollective bargaining.The notice requested a meeting within the next week or10 days for the purpose of negotiating a labor agreement.This meeting was heldon January 26 with Stovesand at his office. Redman further testified that when heand Gibbs referred Stovesand to the contents of their letter, Stovesand removed theletter from a file and "said that he knew we did [represent a majority, he] immedi-ately tore the letter up and pitched it in the waste can and said it would not benecessary to keep it any longer." 2They discussed with Stovesand the hours, condi-tions of employment, and wages and welfare and handed him a copy of the agree-ment that was approved and used by them entitled the "Greater St. Louis Auto-motive Automobile Dealers Association." Stovesand said that he had to go to aconvention in Chicago and would turn over to his auditor the agreement for deter-mining what the Company could do about the terms required in the contract.Subsequently they called Stovesand and requested a meeting with him at his officeon February 12. Stovesand advised them that it was necessary for him to come tothe city, and it was arranged that they would meet at Dohacks Restaurant at 10o'clock.Various provisions of the contract were discussed.Redman quotedStovesand as saying that he felt it was an impossibility for his organization tooperate on a 40-hour week, or that the Company could afford to pay the wagesprovided in the Union's overall contract. Stovesand was quoted as saying that hedid not believe that the majority of his employees were interested, and he felt thatan election should be held.Redman argued to Stovesand that an election was notproper because the National Labor Relations Board would not assert jurisdictionover automobile companies of the size of Respondent.Redman testified that hetold Stovesand that he could not believe that his people were not interested in theUnion, and that he intended to go out at noon and talk with the people person-ally-which they did.Redman testified that he and Gibbs went back to the shopand proceeded to bring the people up-to-date as to what had transpired in the dis-cussion with Stovesand, who, he said, had stated that he, Stovesand, doubted whetheror not the employees desired the Union's contract.He quoted Gillman as saying tothe employees "if you have changed your mind, speak up now so they will knowwhere they are at, [continuing] `because we told them if you were not interested inthe Union and have led the Company to believe you were not interested in it, wemight as well leave and forget about it.' Because the 14 members wouldn't makeor break the Union, as such."Confronted by the organizers, they remainedsilent.The next conference was held on February 14 with the Company's attorney,Talent.Redman stated that Counsel Talent called him at home that morning andtold him that he was representing Respondent for the purpose of securing an elec-tion of the employees.Redman told Talent that he could not commit Gibbs, andthat he was not in agreement to hold an election, as they had already been bargain-ing with the Company.However, Redman said he would get in touch with Gibbsand call back Talent later that day. In the interval, word came from Gillman toRedman, telling Redman that he, Gillman, had been laid off, given a week's pay,and told "there was not work for him." Redman then called Rush to find out if inhis opinion there was a shortage of work and, upon being advised by Rush thatthere was no shortage of work, he called Talent at his home and told Talent that2 Stovesand's explanation was that Gibbs' telephone number was not on- the letter, theunion had a majority, and "it would not be necessary to keep it any longer."The TrialExaminer came to the conclusion from the entire record that Stovesand first realized thatTAM and Teamstersrepresented his employees. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company would be required to put Gillman back before there was any use forfurther discussion.Redman stated that he then phoned both Stovesand and Talent.Be quoted Stovesand as saying that Gillman was not laid offon accountof a threator any attempt to break up the majority of the employees, but that there wasactually a work shortage.Redman reiterated to Talent that he would notgo alongwith this discharge, and quoted Talent as saying that he had discussed the matterwith Stovesand and that he, Talent, was quite sure "we could work out somethingwhere the employee would be returned to work." The record bears out that therewas a shortage of work in the shop and that one mechanic should be dispensedwith but management reinstated Gillman in order to avert a sympathetic 'strikeoccasioned by Gillman's apparent, precipitous layoff.However, the evidence showsthat the employees would not have struck Respondent in order to enforce therequirements of the Union's city contract policy demands, nor likely, because theTeamsters Union, unbeknownst to them, had become, jointly, with Machinists, theirrepresentatives as collective-bargainingagents.(Itwillbe recalled that the 12signatories-laborersin anauto dealer's agency signed application cards to becomemembers in good standing in the International Association of Machinists, AFL-CIO,notin the Teamsters Brotherhood.)At least one signer tried to get back hisTeamster card.The denouement occurred on Saturday, February 14, as a result of Gillman'sdischarge.The Union immediately went to thedefenseof Gillman and there fol-lowed several telephone conversations between Redman, Talent, and Stovesand.The upshot of these talks was that both Stovesand and Talent promised that Gillmanwould go back to work, and thatameetingon February 16 or 17 in regard toholding an election among the employees, would be held.However, two thingshappened; on Monday, the employees, in company with union officials, were assem-bled on the highway in front of the shop. They refused to go to workunlessGillmanwas reinstated. (The Trial,Examiner concluded that this withholding of employees'labor constituted a strike.)A conference was held in Stovesand's office betweenthe hours of 8 and 9:30 a.m. with Redman, Gibbs, Rush, Stovesand, and GeorgeSchleuter,special organizerof District 9, in attendance.Stovesand agreed to putGillman back to work, who had appeared, although discharged, at the demand ofthe union officials, and the employees then went back to work pending final settle-mentof theissue.However, District 9, IAM, and Teamsters, Local 618, jointlyfiled the aforesaid unfair labor practice charge with the National Labor RelationsBoard'sRegionalOffice sometime on Mondayafterthismeeting at the shop.Theunions did not confer on such decision with management with whom they werepurportedly negotiating a bargaining agreement.The next meeting was held in Respondent Counsel Talent's office on Tuesday,October 17, the next day.Counsel Talent stated that the purpose of thismeetingwas to discuss a consent election which had beenagreed tothe previous Saturday.(The Trial Examiner accepts, at full value, this statement.)Those present were:LAM Grand Lodge Representative Fred Carstens, Carl Gibbs of Teamsters Local618, Schleuter, Redman, Rush, Talent, and Stovesand.Carstens, at this time,informed the company officials that the unions had filed charges of unfair laborpracticescitingthe discharge of Gillman,refusal tobargain, and the wageincrease.This announcement ended the meeting!The purpose of thismeeting, as contemplatedand communicated by CounselTalent, was to discussa consentelection.(This was the reason Respondent hademployed Talent as attorney.)The background of this is shown by the fact thatCounsel Talent telephoned Redman on February 14 and said Stovesand wanted aBoard election, and he asked for a meeting in his office for Tuesday, February 17.Redman wouldnot agreeuntilGibbs had been contacted.The testimony inthis connectionwas: "Q. (By Counsel Talent.) When I set up themeeting withyou, wasn't it for the purposeof discussingwhether or not we could have anelection?A. At the time you set up the meeting tentatively, we could not agreeto the meeting, because Mr. Gibbs had not been contacted.Then, in a latertelephone call, after the discharge and everything had gotten into thecase,weagreed to meet with you.Q. To discuss the election?A. Not for election only.Q.Well, at the meeting that we had in my office nothing else but the election wasdiscussed,was it?A. We said the employer had already been in negotiations withus and we felt there should be no election."The final fact is that Redman filedthe aforesaid unfair labor practice charge.As will be subsequently developed,Respondentwas under no obligationto bargain with the Union, and if Respondenthad done so,its actionswould have been invalid. LEROY STOVESAND MOTOR COMPANY23The Wage Increase-8(a)(1)The complaint,paragraph XI, alleged that on or about January 9,1959,Respond-ent granted a wage increase to employees within the unit in order to discouragemembership in the Union and in order to dissipate the Union'smajority.As to thisallegation,Manager Stovesand explained that he had actually committed himselfin early 1958 to grant a general wage increase,but "business was so lousy" thata blanket raise was not justified until the buying public accepted the 1959 models and"I started making my plans then to give them a raise the first of the year."Afterdiscussing the matter with his accounting department around the first of January,he then made the raises effective the first full week of January 1959,rather thanrelate it back to 1958.This version is accepted by the Trial Examiner.Thisincrease was given to all employees and was not limited to those in the unit.Lonnie Lucy,when asked if he had had a conversation with Manager Stovesandsometime in the spring of 1958 about giving the men a raise, testified that Stovesandtold him in December,around Christmas time, that he was going to give the employ-ees a raise because the '59 models promised to sellwell.Lucytestified that Stovesandtold him earlier in the year that it looked then like business was not going to begood and collections were bad, and he would not be able to give the men a raiseat that time.Lucy indicated that when he received his check on January 9, he wasexpecting to get the raise.August Luebke testified that Stovesand told him both inthe spring and fall of 1958 that he,.Stovesand,was trying to give a raise earlier butcouldn'tdo it on account of a lot of bad 1958 cars coming back for free repairsand business was pretty bad.Luebke stated that he didn'tknow when the raisewas coming,but he figured it would probably be around the first of the year. Thefact that this wage increase coincided with the second day of organizing,absentunion animus, is no sounder basis from which to draw an inference of illegal moti-vation than would be an inference drawn from the fact that the Union delayed itscampaign until after the Christmas bonuses had been received and a New Yearwage raise granted.As will be shown subsequently in the rationale of the refusal to bargain,8(a) (5),Respondent was free to grant a promised wage increase,under the facts of thiscase, since the Union did not jointly represent its employees-there was no obligationto refrain from a unilateral raise.In view of the entire record,the Trial Examiner finds the General Counsel didnot sustain his burden of proof by preponderance of the evidence that this wageincrease was given by Respondent for the purpose of discouraging membership intheUnion or to dissipate the Union'smajority.Accordingly,itwill be recom-mended that this 8^(a),(1) count in the complaint be dismissed.The AllegedDiscriminatory Discharge of Ervin GillmanThe complaint alleged in paragraph 9 that on or aboutFebruary 14, 1959,Respondentdischargedor laid off its employee Ervin Gillman, because of hisactivities on behalfof the Unionand in order to dissipate the Union'smajority inthe unit.Gillman's discharge occurred about a month after the Union's organizationcampaign had begun.In fact, two bargaining meetings had been had between unionofficials and the company president,Stovesand.The year 1958had ended withan unsatisfactoryFord modelwhich had necessitated considerable free repair bythe Company.The new1959 car appeared to be a very successful automobilefrom the company standpoint in that it did not require so much free service.Therecord shows that the need of the same amount of mechanical servicein Januarywas less than in December previously and theCompany couldoperate with fewermechanics.Gillman was junior in seniority.Gillman contended that he was dis-charged because of his union activity.Respondent contended that Gillman's dis-charge was for economic reasons.Actually,Gillman did not play much of a part in the organizing.His testimonyin reference asto whether he had distributed cards in this period of union activity inbehalf of the Machinists was that he saw two cards signed,and he picked up andmailed one card to the Union.The unitorganizer for theMachinists,Rush, a senioremployee, "ranthe show" with little ifany assistance from Gillman and it is notshown that the Company had cognizance of any noticeable union interest or activityon his part.Gillman confirms, however, the general situationthatthere was adiminished amount of work in theshop with theadvent of the 1959 model whichrequired less servicing than the previous 1958 model.While he admitted that therewas reason for curtailment of such shop service help, Gillman felt others shouldhave been let out before him because,although admittedly,a junior mechanic inemployment,he claimed he had a"'gentlemen's agreement,'When I went to work, -24DECISIONS OF NATIONAL LABOR RELATIONS BOARDhow slack the workwas, Iwouldn't be laid off." (The twoemployeeswho wouldbe junior tohim were employedas washers and polishersand not mechanics.Gill-man had beenemployed 18months, the next junior mechanichad worked there 12years.When Gillman was laid off, no mechanic was hiredto replace him).Henry Rush, the moving force in theunionizationeffort, was expressly told thathe would not be discriminatedagainst for suchactivity,and infact he was not.With reference to Gillman's layoff, Stovesand's accepted testimony was: "We wereselling more cars-sellingabout twice as many '59 models.We weredoing a lot lesswork on them, a lot less free workon them, alot lessvolumeon the '59models,-that is common knowledge."Respondent's Exhibit No. 1 was a report by acertified public accountant which shows that the cause of the less service requiredby the new 1959 model-only 64.9 percent of the cost of operating the service,department was absorbedas againstthat of 91.6 percent because of the margin ofvolume of -service required in the 1958 model.Thereisnodirect evidence thatManager Stovesand knew of Gillman's union activity.However, ina small shop-like this, one with only 15 employees and 14 of themhaving signedcards, therecould be no question at all but that it was a matter of general knowledge-of whichManager Stovesand of necessity would be aware since he had 3 of his own relativesworking there, 2 of whom signed union cards. It is obvious that he did not makeany attempt to stop his own relatives from signing cards, in fact he was sympathetictoward gettinga union inthe shop if his employees so desired but he preferred thatthey be members of the Glass Workers' union with which he was familiar and whichunion was the bargaining agent for a company in which he had a financial interest.The record as a whole negatives any question of unionanimus onthe part ofStovesand.On the contrary, with reference to Gillman, he suggested two differentlocations where Gillman might continue working for him.Gillman refused theseopportunities.General Counsel has failed to carry his burden of proof.Accordingly,itwill be recommended by the Trial Examiner that the 8(a) (3) charge of discrimina-tory discharge of Ervin Gillman be dismissed.Refusal to Bargain-8(a) (5)The complaint, after formal recitations, alleges thatsinceJanuary 9, 1959, amajority of Respondent's employees in a proper unit designated the Union as theirrepresentative for collective-bargaining purposes; that on January 21, 1959, theUnion requested Respondent to bargain; and that since February 14, 1959, Respond-ent has refused to bargain.The complaint also alleges that Respondent gave awage increase and discriminatorily discharged a union adherent in order to disputethe Union's majority.As previously indicated, IAM Representative Redman had been importuned tosend application cards to be presented to Respondent's employeesafterthe first ofthe year-1959.Redman complied, and on January 8 Mechanic Henry Rush secured8 signatures of employees on JAM cards, 2 signatures on January 9, 1 on January13, and 1 on January 20-a total of 12 of Respondent's 15 employees consisting of5mechanics, 2 bodymen, 2 wash and polishmen, 2 greasemen, 2 parts clerks, 1truckdriver, and a shop foremanSubsequently, on February 2 the two partsdepartment clerks signed cards of the Teamsters Union, Local 618.At the time ofsigning these applications, the employees were not told that they were to be repre-sentedjointlyby the Machinistslocal unionand the Teamsterslocal union.However,on January 12 Redman and Teamsters' Representative Gibbs met with the employeeswho had signed Machinists' cards.The employees were told that Redman wouldrepresent the mechanics and Gibbs would represent the others.There is no evidencethat the employees knew, when they signed their applications, that they would bejointlyrepresented bybothunions.There is no evidence that either of the twoparts clerks, who signed Teamsters' cards (Livingston and Annabelle Baum) knew,even on February 2, that they would be jointly represented.On the contrary MissBaum-testified that she was just joining "the Union." In fact, some employees didnot learn until a week or so later that the Teamsters were even in the picture-atmost they thought that Redman would represent the mechanics and Gibbs theothers.Later, aftersigning,they learned that they would be divided between theMachinists and the Teamsters.At thefirstmeetingon January 12, Rush was appointedspokesmanfor the em-ployees in dealings with Stovesand, and Redman was to contact Stovesand by mail,advising that the unions representedRespondent'semployees.This notification,signed byRedman, was senton January 21.Redman and Gibbs met Stovesand inRespondent's office on January 26.And they discussed the "standard automotiveagreement."This brochure shows on its face that Automotive,Petroleumand Allied.IndustriesEmployees Union, Local 618, and District9, InternationalAssociation of LEROY STOVESAND MOTOR COMPANY25Machinists, AFL-CIO, held contracts with Greater St. Louis Automotive Associa-tion embodying terms and conditions set out in detail therein.With the exceptionof the small emblem or decal of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, there is nothing to indicate thatthe Teamsters Union was involved or concerned.Even Redman's letter of January21 carries no Teamsters' connotation.Perhaps, only then did Stovesand learn of theTeamsters' interest-if even then, certainly, his employees did not have this infor-mation when they signed cards at their benches and stalls. Stovesand, petulantlyor otherwise, tore up their letter and threw it in the wastebasket, stating that hecouldn't meet city wages, hours, and conditions from his point of disadvantage in asmall country village of 300 persons.Doubtless Stovesand admitted that the Unionheld cards for a majority of his employees, as the record indicates.Stovesand made a trip in the interim to an automobile dealers' convention inChicago where he was advised that he could request and secure a Board election,because the National Labor Relations Board was now taking jurisdiction of auto-mobile dealers.To this end and to get an election, he employed Counsel Talent.Stovesand's next meeting with Redman and Gibbs was at Dohacks Restaurant in St.Louis.At this meeting he insisted on a free election and advised them that he ques-tioned whether the unions represented a majority of his employees.The unionrepresentatives refused to agree to an election 3 and insisted on bargaining.Theycontended that his Company could not come under the Board's jurisdiction, and that,in any event, they had a majority and he had already entered upon bargaining nego-tiations.The meeting terminated with no progress.At this point in time, the Gill-man discharge incident and the unfair labor practice charge filed by the unionsbroke up further negotiations.Between these intervals Respondent's employees hadlearned that the mechanics were to become Machinists' members and all othersTeamsters' members.The facts are clear in this case that 12 employees signed cards under the im-pression that the Machinists would represent them, 2, subsequently, signed Team-sters' cards without realizing it.At the time of signing, none knew that the Ma-chinists and Teamsters would be jointly representing them.It is elementary Board policy that when two labor organizations claim to be thebargaining representatives of the employeesin anappropriate unit, there must beclear proof that a majority of the employees in the unit designated both unions torepresent them on a joint basis.Respondents' employees were never given thisopportunity and protection. It would be a philosophical non sequitur to contendthat they had a knowledgeable choice when all signed up for one union.To holdotherwise, would open the door for fraud and defeat the purpose of the Act whichgives the employees free rights to organize for mutual protection.Otherwise, oneunion which might get some members but not a majority could conspire with anotherunion,which had some adherents but not a majority, and add their combinedvotes, thus securing a majority against the will of the employees.A majority jointrepresentation requires a vote on this specific situation..In conclusion, even though Respondent admitted that the unions had a majority,gained under the circumstances of this case, his recognition of joint representationand even bargaining was voidabinitio.In any event, under the particular circum-stances here presented, the burden was upon the General Counsel to prove by apreponderance of the evidence that when a majority of the employees signed cardsdesignating the Machinists that at the same time, they were freely designating an-other union as their joint bargaining representative.This he has failed to prove.Itwill be recommended that the alleged violation of Section 8(a) (5), refusal tobargain, be dismissed.Upon the basis of the foregoingfindingsof fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.RespondentCompanyis engaged in commerce within the meaningof the Act.2.District 9, International Association of Machinists,AFL-CIO,and Automotive,Petroleum and Allied Industries Employees Union,Local 618,affiliatedwith theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,are labor organizations within the meaning of the Act.3.Respondent has not engaged in unfair labor practices as alleged in the complaint.[Recommendations omitted from publication.]3 There is evidence In the record that these unions preferredand made apractice ofrefusing Board election process, and rather operated by striking an employer's plant andthrowing a picket line around it.